 NORTH AMERICAN ENCLOSURES
, INC. 342 NLRB No. 4 
39North American Enclosures, Inc. 
and 
Local 348-S, 
United Food and Commercial Workers Union, 
AFLŒCIO.  
Cases 29ŒCAŒ25492 and 29ŒCAŒ
25550 
June 18, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On February 6, 2004, Administrative Law Judge Ste-
ven Fish issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judges rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, North American Enclosures, 
Inc., Central Islip, New York, its officers, agents, succes-

sors, and assigns, shall take the action set forth in the 
Order as modified. 
Substitute the attached notice for that of the adminis-
trative law judge. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
                                                           
 1 The Respondent has excepted to some of the judges credibility 
findings.  The Boards established policy is not to overrule an adminis-
trative law judges credibility resolu
tions unless the clear preponderance 
of all the relevant evidence convinc
es us that they are incorrect.  
Stan-dard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 

for reversing the findings. 
WE WILL NOT photograph our employees while they 
engage in activities on behalf of Local 348-S United 
Food and Commercial Workers Union, AFLŒCIO (the 
Union), or engage in other protected concerted activities, 

without proper justification. 
WE WILL NOT threaten our employees with discharge, job 
loss, or other reprisals if they support the Union or if they 

vote for the Union in an NLRB election. 
WE WILL NOT promise our employees wage increases, 
or other benefits and improvements in their terms and 

conditions of employment, if our employees withdraw 
their support from the Union or vote against the Union in 
an NLRB election. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them by Section 7 of the Act.
  NORTH AMERICAN 
ENCLOSURES
, INC.  Joanna Piepgrass, Esq.,
 for the General Counsel.
 Thomas Bianco, Esq. 
and David Greenhaus, Esq. (Kaufman, 
Schneider & Bianco, LLP), 
of Jericho, New York, for 
the Respondent. 
Warren Mangan, Esq. 
and James Murray, Esq. (OConnor & 
Mangan, P.C.), 
of Long Island City, New York, for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE STEVEN 
FISH, Administrative Law Judge.  Pursuant to 
charges and amended charges filed by Local 348-S United 
Food and Commercial Workers Union, AFLŒCIO (the Union or 
Local 348), the Regional Director for Region 29, issued an 
order consolidating cases, conso
lidated complaint and notice of 
hearing, on August 28, 2003,
1 alleging that North American 
Enclosures, Inc. (Respondent), violated Section 8(a)(1) of the 
Act by engaging in surveillan
ce of its employees union activi-
ties, by threatening employees with termination if they sup-
ported the Union, and by promising employees improved bene-
fits and working conditions if they did not support the Union. 
The trial with respect to the above allegations was held be-
fore me in Brooklyn, New York
, on October 29, and November 
3.  The complaint was amended during the course of the trial.
2  A brief has been submitted by 
the Respondent.  The General 
Counsel submitted a letter in lieu of a formal 
brief.  Based 
upon my careful consideration of these documents, as well 
                                                          
 1 All dates hereinafter referred are in 2003 unless otherwise indi-
cated. 2 After the close of the trial, pursu
ant to the previous agreement of 
the parties, Respondent requested that certain documents marked as R. 
Exhs. 4AŒG and 5AŒG be received 
into evidence.  The General Coun-
sel stated that it had no objection to the receipt of the material.  The 

Charging Party has not objected.  I 
therefore receive R. Exhs. 4AŒG 
and 5AŒG into evidence.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 40as the entire record, including the demeanor of the wit-
nesses, I issue the following FINDINGS OF FACT
 I.  JURISDICTION AND LABOR ORGANIZATION
 The Respondent is a domestic corporation, with its prin-
cipal office located at 65 Jetson Lane, Central Islip, New 

York, and with other facilities located at 85 Jetson Lane, 

and 973 Motor Parkway, where it is engaged in the manu-

facture, assembly, and wholesale distribution of picture 

frames and framed art. 
During the past year, Respondent purchased and received 
at its New York State facilities supplies and materials val-

ued in excess of $50,000 directly from points located out-

side the State of New York. 
It is admitted and I so find that Respondent is and has 
been an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
It is also admitted and I so find that the Union is and has 
been a labor organization within the meaning of Section 

2(2) of the Act. II.  PRIOR RELATED CASEŠCASE 29ŒRCŒ10007
 Pursuant to a petition filed by
 the Union, an election was 
held on April 24.  A majority of votes were cast for the Un
ion. Respondent filed objections, and a hearing was held before a 
hearing officer of the Region based upon said objections.  The 
hearing officer recommended that the objections be overruled. 
Respondent appealed that decision,
 and the matter is still pend-
ing before the Board. 
III.  THE AMENDMENTS
 The complaint alleged that on various dates from on or about 
April 1 to 22, 2003, Respondent, by Norman Grafstein and 
Brian Gibbons, made unlawful thr
eats and promises to employ-
ees in violation of Sect
ion 8(a)(1) of the Act. 
At the opening of the trial, 
General Counsel moved to amend 
the complaint, to change the date of April 1 to March 25, 2003. 
Respondent objected to the 
amendment which I granted. 
In this regard, Respondent notes that in Case 29ŒCAŒ25512 
filed on April 1, 2003, the Union alleged that Grafstein, at a 
meeting on March 25, 2003, promised employees a wage in-
crease if they voted no regardi
ng union representation.  This 
charge was withdrawn by the Union, and approved by the Re-
gional Director on May 6.  Si
milarly in Case 29ŒCAŒ25528, 
filed on April 9, 2003, the Union filed charges, alleging the 
identical conduct, as in Ca
se 29ŒCAŒ25512.  The Regional 
Director approved the withdrawal of this charge on July 28, 
2003. Notably, the amended charge in Case 29ŒCAŒ25492 filed on 
July 16, 2003, alleges that Resp
ondent by its managers, super-
visors, and agents, has engaged 
in threats of discharge and 
other forms of reprisal against 
its employees due to their sup-
port for the Union, and made pr
omises of improved benefits 
and working conditions if the unit employees withheld their 
support for the Union. 
Respondent relying on 
Winer Motors, Inc.
, 265 NLRB 1457, 
1458Œ1459 (1982), asserts that the amendments should not 
have been permitted, since the withdrawn charges allege that 
Respondent engaged in the same
 conduct, making specific ref-
erence to March 25, 2003.  Thus
 Respondent contends, that the 
amendment is barred by 
Section 10(b) of the Act.  Moreover, it 
also argues that the amendmen
t was not ﬁjust,ﬂ since Respon-
dent was ﬁsand baggedﬂ by
 the late amendment.  
New York Post Corp.
, 283 NLRB 430, 431 (1987).  I disagree with Re-
spondents contentions, and reaffirm my ruling to permit the 
amendment. 
Although Winer Motors
 precludes the reinstatement of a 
previously withdrawn charge, 
that holding is not dispositive 
here, since unlike 
Winer Motors,
 the still existent charges are 
sufficient to warrant the granting of the amendments.  Thus the 
amended charge which has not b
een withdrawn, alleges unlaw-
ful threats to discharge and promises of benefit by Respondent.  
Although this charge does not refer to a specific date that these 
events occurred, that omission is not consequential.  The 
amendment to the complaint, merely changed the starting date 
of the incidents from April 1 to March 25.  Clearly the amend-
ment is encompassed by the 
amended charge, and under the 
Boards standards in 
Redd-I, Inc.,
 298 NLRB 1115 (1988), is 
closely related to the amended charge.  
Pioneer Hotel & Gam-
bling Hall, 324 NLRB 918 fn. 1 (1997); 
NLRB v. CWI of Mary-
land, 127 F.3d 319, 327Œ328 (4th Cir. 1997). 
Further, Respondents contention that the granting of the 
amendment was ﬁunjust,ﬂ due to 
its lateness, is also without 
merit.  To the extent that Respondent argues that it was ﬁsand 
bagged,ﬂ and unprepared to defend against any allegation of 
unlawful conduct on March 25, I informed Respondent when I 
granted the amendment that if
 Respondent needed additional 
time to prepare its case after th
e General Counsel presented its 
evidence, I would grant it an 
adjournment for this purpose. 
Further Respondent was granted a 5-day adjournment, after the 
General Counsel completed its ca
se, to prepare its case, during 
which it had ample time to meet
 the amended allegations.  Thus 
Respondent failed to show that it was prejudiced in any way by 
my granting the General Counsels motion to amend the com-
plaint.  Childrens Mercy Hospital
, 311 NLRB 204 fn. 2 (1993); 
Carpenters Local 35 (Construction Employers Assn.)
, 317 
NLRB 18 (1995). 
I also note in this regard that
 Respondent did in fact call a 
witness to respond to the allegations dealing with the events of 
March 25. 
General Counsel also moved to
 amend the complaint, on the 
second day of the hearing, by a
dding an additional supervisor 
and agent, Nick Buelna to the complaint allegation of unlawful 
surveillance.  The complaint alle
ged that on or about April 2, 
Respondent engaged in video and photographic surveillance of 
its employees by Norman and Steven Grafstein. 
On the first day of the hearing, October 29, 2003, a witness 
Yessinia Maraber testified abou
t seeing a individual she de-scribed as ﬁMexican,ﬂ who wa
s with the Respondents presi-
dent, Norman Grafstein, and who on April 2, was taking pic-
tures of employees, talking with
 union representatives, and that 
the Mexican also took a picture of
 her, while she was talking to 
union representatives. 
 NORTH AMERICAN ENCLOSURES
, INC. 41After she was cross-examined by Respondent about that, as 
well as other portions of her testimony, the Charging Party called 
Jose Merced, a union representative to the stand.  Merced was 
asked if he could identify the ﬁMexicanﬂ individual described by 
Maraber in her testimony.  Merced testified that he knew the 
individual to be Nick Buelna as a vice president of Respondent. 
He further asserted that he belie
ved Buelna to be the person de-
scribed by Maraber in her testimony, since he is the only ﬁMexi-
canﬂ official of Respondent that was present at the facility during 
the organizing drive on a regular basis. 
Respondent objected to any testimony about Buelna, in part 
because the complaint made no reference to him, and that the 
testimony is time barred.  I allowed the testimony to remain on 
the record, but indicated that I 
had serious concerns about the 
fact that the complaint did not include any allegation concern-
ing Buelnas status or conduct. 
 I noted that since there was 
testimony that Grafstein, an admitted agent was present when 
the pictures were taken by Buelna, that could be sufficient to 
hold Respondent responsible for 
Buelnas picture taking.  At 
that time Charging Party introduced into the record a tape re-
cording of certain events, whic
h among other things showed an 
individual, alleged to be Buelna 
at the facility with Grafstein. 
After an off the record discussion, I granted Respondents re-
quest for an adjournment from October 29 to November 3, in 
order to prepare its case, and to examine the tape recording 
introduced by the Charging Party. 
At the beginning of the resumption of the trial on November 
3, the General Counsel moved to
 amend the complaint to name 
Buelna as an agent of Respondent and as having engaged in 
photographic surveillance.
3 Respondent objected to the am
endment, pointing out among 
other reasons, that Buelna is in 
California, and not available as 
a witness.  Respondent also argued that General Counsel knew 
about the incident since April, when Maraber furnished her 
affidavit. 
In that connection, the affidavit of Maraber dated April 3, re-
ferred to the incident of April 2, and described a ﬁMexicanﬂ 
person who she did not know walking around with Grafstein 
and stated that she observed this
 person take pictures of union 
reps talking with workers, a
nd then this same person 15 min-
utes later took a picture of her as
 she stopped to talk with union 
representatives. 
The General Counsel explained that it did not move to 
amend the complaint earlier, beca
use it did not know the iden-
tity of the person, until the trial, when Merced the union repre-
sentative was able to piece together Marabers testimony, the 
tape, and his own observations, to
 conclude that the individual 
Maraber testified about was Nick Buelna. 
I granted the motion to amend the complaint, but informed 
Respondent that I would grant it 
an adjournment, if Respondent 
deems it necessary, to arrange to bring in Buelna to testify. 
The trial proceeded.  General 
Counsel completed its case and 
rested.  Respondent called it
s only witness Kimberly Rodri-
quez, its human resources manage
r.  After completing the tes-
                                                          
 3 General Counsel had notified Res
pondent on Friday afternoon, Oc-
tober 31, that it had intended to amend the complaint when the trial 
resumed on November 3. 
timony of this witness, Responde
nt decided not to request an 
adjournment to call Buelna as a witness.  Instead, the record 
was left open to receive documentary evidence from Respon-
dents files with regard to Buelnas travel records.  These docu-
ments, as noted, were submitted and received into the record. 
Respondent argues that since the General Counsel knew 
about the incident involving Buel
na in April, and waited until 
the trial in November, to amend, this unexplained delay re-
quires that the amendment be denied.  
Consolidated Printers 
Inc., 305 NLRB 1061, 1063Œ1064 (1992).  Respondent further 
asserts that it was prejudiced by the late amendment, since 
Buelna was in California, and not easily accessible.  
New York Post, supra. Once again, I disagree with Respondents contentions, and 
shall reaffirm my ruling permitting this amendment as well. 
Contrary to Respondents argument, unlike 
Consolidated 
Printers and 
New York Post,
 the General Counsel did explain 
its delay in not amending the co
mplaint earlier.  Although if 
Respondent knew about the incident
 from Marabers affidavit of 
April 2, the affidavit did not id
entity Buelna, nor did it discuss 
his status, other than that she sa
w him with Grafstein.  Further, 
it was not until the trial, when Merced with the assistance of the 
tape recording and Marabers testimony, was able to identify 
Buelna by name and title.  I find
 this to be a reasonable expla-
nation for the late amendments. 
Furthermore, also unlike 
New York Post
 and 
Consolidated 
Printers, the amended allegations are identical to the allega-
tions in the complaint, except for the addition of a new agent.  
Thus in 
New York Post
, the amendment added an allegation of 
unreasonable delay to the complaint allegation of refusal to 
supply information.  In 
Consolidated Printers
, the General 
Counsel sought to amend the comp
laint to allege that a portion 
of Respondents defense, i.e., th
at it had delayed implementation 
of the layoffs until the Board election balloting was conducted 
violating Section 8(a)(3).  Both of these amendments, unlike 
the present case, were granted at the close of the trial, after all 

the evidence was presented, and 
involved significantly different 
allegations than the initial complaint.  This was deemed to be 
prejudicial to the Res
pondents in those cases. 
Here, no such prejudice has been demonstrated.  The amend-
ment was granted before Respon
dent presented its case, and it 
involved the identical allegation as in the complaint, albeit 
involving a different agent.  Respondents contention that it was 
prejudiced by the fact that Buelna was in California at the time 
and inaccessible is w
ithout merit.  I informed Respondent when 
I granted the amendment, over its objection, based in part in 
Buelnas absence, that I would grant it an adjournment to enable 
it to bring in Buelna to testify, if it so desired.  Respondent 
opted not to do so, and decided to introduce documentary evi-
dence with respect to Buelnas travel records instead.  In these 
circumstances, Respondent had 
failed to show that it was 
prejudiced in any way by not granting of General Counsels 
motion to amend the complaint.  
Childrens Mercy Hospital
, supra; Local 35 Carpenters (Construction Employers Assn.)
, supra.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 42IV.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Surveillance 
1.  Facts 
Employee Yessenia Maraber testif
ied that on April 2, as she 
was leaving work, she saw an individual who she described as a 
ﬁMexican,ﬂ with brown hair, a 
moustache, and wearing a pin 
with a Mexican flag, and who spoke Mexican.  She observed 
him walking outside the facility
 with Norman Grafstein and 
Brian Gibbons.  She further testified that she saw the ﬁMexi-
can.ﬂ
4  She observed the Mexican taking pictures of employees 
talking with Union representativ
es Dennis and Anthony.  The 
employees and union representatives were across the street 
from Respondents premises.  Th
e Mexican was standing about seven feet away from the employ
ees and the union representa-
tives when Maraber asserts that she saw him taking pictures 
with a camera. 
Maraber further testified that she observed these events from 
the parking lot, and several minut
es later, she drove her car to 
the area where the union representatives were standing.  She 
then began to converse with 
the union representatives, and 
noticed that the ﬁMexicanﬂ pointed a camera with a ﬁflashﬂ at 
her, while she was speaking with them. 
In her affidavit, which was 
signed on April 3, although she 
recounted the events concerning
 the incident with the ﬁMexi-
canﬂ taking pictures of her and 
other employees talking with 
union representatives, the affidavit did not reflect that Grafstein 
or Gibbons were present with 
the Mexican at that time. 
Maraber was asked about that om
ission from her affidavit, and 
claimed that she did not remember it at the time and did not 
mention the fact of their presence when she furnished her affi-
davit. Merced testified that based on his having heard Marabers de-
scription of the Mexican, and 
his reviewing of a videotape 
taken by the union on April 22, he was able to identify the 
ﬁMexicanﬂ as Nick Buelna, who he knew to be a vice president 
of Respondent, who worked at its Los Angeles facility.  The 
videotape in question was introduced into evidence, and was 
played at the trial.  Maraber, after viewing the tape, identified 
the ﬁMexicanﬂ about whom she ha
d testified earlier, as a person 
shown on the tape on several occasions, including one standing 
next to Grafstein.  Merced after viewing the tape, identified this 
individual as Buelna. 
As noted Respondent did not ca
ll Buelna as a witness, al-
though it was given the opportunity to request an adjournment 
in order to bring him in from Los 
Angeles to testify.  Instead, it 
chose to rely on documents from 
Respondents records of travel 
for its officials.  These documents demonstrate that Buelna 
arrived by plane in New York from Long Beach, California, on 
Monday, March 24, at 5:30 p.m., and that he returned to Long 
Beach, California, on Wednesday, March 26, on a 4:20 p.m. 
flight.  The records also reflect
 that Buelna returned to New 
                                                          
 4 She also testified that she had seen the Mexican previously at the 
facility, and described him as ﬁa guy who is always with Norman 

[Grafstein].ﬂ 
York by plane on Monday, April 
21, at 5:30 p.m., and left for 
Long Beach on April 25, on an 11:20 a.m. flight. 
Respondent as noted did not call Buelna as a witness. Nor 
did it call any other witness to testify about these records.  Sig-
nificantly, no evidence was presented that these were the only 
travel records Respondent had wh
ich reflected Buelnas travel 
or that Buelna was not or could not have been in New York on 
April 2, without having been re
imbursed by Respondent for the 
travel. 
Testimony was also offered by Merced that on April 22, he 
observed Thomas Bianco, Responde
nts attorney, in the pres-
ence of Norman Grafstein, taking pictures of employees and 
union representatives during the course of a rally
5 conducted by 
the Union across the street from Respondents facility.  Accord-
ing to Merced, Bianco was us
ing a digital camera, and was 
standing 50 feet away from the 
employees, when he saw Bi-
anco point the camera toward
s employees and saw a flash go 
off. Neither Bianco nor Norman Grafstein testified in this pro-
ceeding. While the complaint alleges that Respondent by Ste-
ven Grafstein engaged in photog
raphic surveillance on various 
dates, no evidence was adduced concerning Steven Grafsteins 
activities on these or any other dates. 
2.  Analysis and Conclusions 
It is well settled that absent proper justification, the photo-
graphing of employees engaging in union activities tends to 
create fear among employees of 
future reprisals and reasonably 
tends to interfere with protected activity in violation of Section 
8(a)(1) of the Act.  
National Steel & Shipbuilding Co.
, 314 
NLRB 499 (1995), enfd. 156 F.3d 1268, 1271 (D.C. Cir. 1998); 
Casa San Miguel
, 320 NLRB 534, 538 (1995); 
Rainbow Gar-
ment Contracting
, 314 NLRB 929, 937 (1994); 
Farm Fresh 
Inc., 305 NLRB 887, 890 (1991). 
Proper justification for the photographing can be established, 
where the Employer demonstrates that it had a reasonable basis 
to have anticipated misconduct 
by the employees who were 
engaging in the protected conduct.  
National Steel & Shipbuild-
ing, supra.  The mere belief th
at something might happen does 
not justify the employers conduct when balanced against the 
tendency of that conduct to inte
rfere with employees right to 
engage in concerted activity.  Id. at 499; 
F. W. Woolworth Co.
, 310 NLRB 1193 (1993). 
Applying these principles to th
e above facts, I conclude that 
the credible evidence establishe
s that Respondent violated the 
Act by the conduct of Buelna in photographing employees en-
gaging in protected activities. 
I find contrary to the contentions of Respondent, that the tes-
timony of Maraber was credible and in conjunction with the 
testimony of Merced supplemented by the tape submitted by 
the Union, establishes that Buelna was in fact the ﬁMexicanﬂ 
who Maraber testified had taken 
pictures of employees includ-
ing herself, talking to representatives of the Union. 
I found Maraber to be a believ
able and candid witness. 
While her testimony about the date of the incident as April 2, 
may not be accurate, I find this 
possible discrepancy to be in-
                                                          
 5 The rally was 2 days before the election. 
 NORTH AMERICAN ENCLOSURES
, INC. 43consequential, and conclude that
 Buelna did in fact take the 
photographs as she testified of employees talking to representa-
tives of the Union. 
Respondent in this regard empha
sizes the fact that the re-
cords submitted by it establish that Buelna was not in New 
York on April 2.  Therefore, it argues that Marabers testimony 
should be discredited entirely, in 
effect asserting that her testi-
mony was a total fabrica
tion.  I cannot agree. 
First of all, I note that although Respondent did submit evi-
dence that Buelna was in 
New York from March 24Œ26, and 
again in late April, that evidence did not preclude a finding that 
he was in New York on other date
s, including April 2, the date 
testified to by Maraber.  Indeed
 Buelna may have come to New 
York by some means other than travel paid for by Respondent.  
Further although Respondent submitted the travel records as 
described above, there was no te
stimony in the record, that 
Respondent did not have other tr
avel records which it did not 
submit, which may have shown th
at Buelna was in New York 
on April 2. 
Most importantly of all, Res
pondent did not call Buelna as a 
witness to testify either that he was not in New York on April 
2, or that he did not take 
photographs of employees on any 
other dates.  In these circumstan
ces, it is appropriate to draw an 
adverse inference against Responde
nt, for its failure to call 
Buelna as a witness, and concl
ude which I do, that if called, 
Buelna would have testified ad
versely to Respondent on these 
issues.  
International Automated Machines, Inc.
, 285 NLRB 1122, 1123 (1987); 
Jordan Marsh Stores
, 317 NLRB 460, 468, 
475 (1995); United Parcel Service of Ohio
, 321 NLRB 300 fn. 1 (1996); Redwood Empire Inc
., 296 NLRB 369, 382 (1989); 
Property Resources Corp. v. NLRB
, 863 F.2d 964 (D.C. Cir 
1988). Accordingly, based on the a
bove analysis I find that 
Marabers credible testimony 
establishes that Buelna photo-
graphed employees engaged in pr
otected concerted activities.  
Since Respondent has offered no 
evidence of any justification 
or reason for its photographing of 
its employees, it 
follows that 
it has thereby violated Section 8(a)(1) of the Act.  I so find.  
National Steel v. Shipbuilding
, supra. The complaint also alleges that Respondent engaged in 
unlawful photographic surveillance 
by the conduct of Norman 
and Steven Grafstein.  Since no evidence was adduced that 
Steven Grafstein engaged in any conduct whatsoever, the com-
plaint allegation with respect to him must be dismissed. With 
respect to Norman Grafstein, the evidence discloses that he was 
present when Respondents atto
rney, Thomas Bianco, photo-
graphed employees at a union rally on April 22.  It could be 
argued that Respondent is therefore responsible for Biancos 
conduct, due to Grafsteins pres
ence.  However, the General 
Counsel specifically di
sclaimed that it wa
s asserting that Bi-
anco was an agent of Respondent when he photographed em-
ployees, and has made no contention that Grafsteins presence 
when Bianco photographed em
ployees, make
s Respondent responsible for such activity.  
Therefore I shall also recommend 
dismissal of this complaint allegation with respect to Norman 
Grafstein.
6 B.  Threats and Promises 
1.  Facts 
On March 25, Respondent conduct
ed captive audience meet-
ings of employees during whic
h Norman Grafstein discussed 
the Union and the upcoming election.  Grafstein read from 
cards during his speeches, but at times he would deviate from 
reading the cards, stop reading from the cards and make com-
ments to the assembled employee
s.  Grafstein conducted meet-
ings both in the afternoon starting at 3 p.m., and in the evening 
for the night shift. 
During the day-shift meeting, Grafstein used Supervisor 
Patricia Ortiz to translate into Spanish his comments to the 
employees.  During the night-shift meetings, Grafstein used 
two employees Thomas Rivera (Silencio) and an employee 
named William __________ to assist in the translation process. 
At both meetings employees were given the opportunity to 
ask questions and some of them 
did so.  At both meetings Graf-
stein discussed with the employ
ees the election process, and 
that an election was scheduled for April 24.  He urged everyone 
to vote, and told them that Re
spondent was required to provide 
to the Union the names and addre
sses of employees, as part of 
the election process.  He added th
at he was sorry if anyone was 
offended by that, if they didnt wa
nt to be contacted.  Grafstein 
also talked about how competitive the industry was and that 
Respondent was competing with Ch
ina, Vietnam, and Thailand. He also stated that he was proud of the fact that the benefits 
received by the employees were good including health benefits. 
Grafstein also told employees that he had investigated the 
Union, and found out that it wa
s run by the Fazio family, and 
that four members of the family received a salary of more than 
$481,000 from the Union last year.  He added that the Fazio 
family were members of the ﬁm
afia,ﬂ and asked ﬁhow do you 
feel about another family controlling your futureﬂ? 
Grafstein informed the employees that he didnt think that the 
employees needed a union and that the Union was ﬁno goodﬂ 
for the employees.  Grafstein added the employees did not need 
a Union to talk to Respondent and that if they wanted they had 
an open forum. 
Grafstein also informed the employees that if the Union won, 
raises would not be automatic, 
and that it was a long process. 
Employees asked questions about whether Wayne and 
Jackie, two supervisors who ha
d been terminated would be 
coming back after the election.  Apparently there had been 
complaints from employees about these supervisors, and as a 
result, Respondent terminated them.  A rumor had surfaced in 

the shop, that Respondent had ﬁs
tored these supervisors in Cali-
fornia,ﬂ and that after the elec
tion they would be returning. 
Grafstein assured the employees that this rumor was not cor-
rect, and that neither Wayne nor
 Jackie would be returning. 
                                                          
 6 I note that even if it were found that Norman Grafsteins conduct of 
being present when Bianco took photographs of employees makes 
Respondent responsible for such 
conduct, such a finding would be 
cumulative, in view of my prior 
findings concerning Buelnas conduct, 
and would have no effect on the remedy. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 44Employees also mentioned that
 Wayne had previously prom-
ised them wage increases, in the past, and such raises were not 
received, so why should the empl
oyees believe Grafstein when 
he tells them that things would ﬁchangeﬂ in the company.  Graf-
stein replied that the big change in the company would be that 
employees would have an ope
n forum to communicate with 
management directly. 
While at one point at both meet
ings, Grafstein did tell em-
ployees that he could not make
 any promises, during the meet-
ing on the day shift, Grafstein 
put down his cards and told em-
ployees ﬁif you vote no for the Union, we will give you more 
money,ﬂ and ﬁif you vote yes for the Union, you will get fired.ﬂ 
At one point during the evening-shift meeting, Grafstein in-
formed the employees that if the Union gets in, the employees 
would lose their jobs. 
The above findings with respect
 to the statements made by 
Grafstein at the meetings of March 25, is based on a compila-
tion of the credited portions of the testimony of Maraber, em-
ployee Evilio Ramires, and K
imberly Rodriguez, Respondents 
director of human resources, 
who was Respondents only wit-
ness. 
I have credited the testimony of Maraber and Ramirez that 
Grafstein made the comments a
bout job loss and discharge as 
described above, since their testimony on this subject is mutu-
ally corroborative.  I also fou
nd Maraber to be particularly 
credible, since she was able to testify in English about the 
words used by Grafstein in these meetings, as well as in Span-
ish through the translator. 
I also place significant reliance on the failure of Respondent 
to call Grafstein as a witness to deny or explain these state-
ments.  It is particularly appr
opriate to draw an adverse infer-
ence against Respondent here, wh
ere it has not called the per-
son who actually made the alle
ged statements concerning the 
Union.  
Redwood Empire Inc.
, 296 NLRB 369 fn. 1 (1989); 
International Automated Machines
, supra. Although Respondent did call R
odriguez who was present at the meetings to deny the testimony of the employees, I note that 
Rodriguez could not be certain that Grafstein did not deviate 
from reading from cards during the meetings, and Respondent 
did not introduce into the record the cards that Grafstein read 
from throughout the meetings.  Mo
re importantly, it was Graf-
stein who made the statements, and the failure to call him as a 
witness, without an explanation 
leads to the drawing of an ad-
verse inference against Responden
t, as I have detailed above.  
The fact that Respondent produced
 another witness to the meet-
ings is insufficient to overcome that adverse inference, particu-
larly where as I have explaine
d, I found the testimony of the 
employees to be credible.  Further, the Board has held that the 
production of weaker evidence where stronger evidence is 
available leads to an adverse inference to the producer of the 
weaker evidence.  
Jennie-0-Foods Inc.
, 301 NLRB 305, 333 
(1991); Automobile Workers (Gyrodyne Co.) v. NLRB
, 459 F.2d 1329 (D.C. Cir. 1972).  Thus
, the calling of Rodriguez, 
rather than Grafstein, also calls for an adverse inference against 
Respondent.  Jennie-0-Foods, supra.
7                                                           
 7 Moreover, it would even be approp
riate for me to draw an adverse 
inference against Respondent for its failure to call as witness Ortiz, 
2.  Analysis and Conclusions 
Based upon my findings describe
d above, I have found that 
at the meetings of March 25, 
Respondent by Grafstein, told 
employees that if the Union gets in or if they vote for the Un-
ion, they would lose their jobs 
or get fired.  These statements 
are clearly unlawful threats of loss of employment and are vio-
lative of Section 8(a)(1) of the Act.  
Feldkamp Enterprises
, 323 
NLRB 1193 (1997); Sunnyside Home Care
, 308 NLRB 346, 347 fn. 1 (1992). 
I have also found that during the day-shift meeting, Grafstein 
told employees that they would get more money if they voted 
against the Union.  These comments are also clearly unlawful 

promises of benefits in violatio
n of Section of 8(a)(1) of the 
Act.  
Shen Automotive Dealership Group
, 321 NLRB 586, 591 
(1996); Beverly Enterprises,
 322 NLRB 334, 344 (1996); 
Cummins Component Plant
, 259 NLRB 456, 460 (1989). 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By photographing its employees while they engaged in 
protected concerted activities, th
reatening its employees with 
discharge and job loss if they support or vote for the Union in 
an NLRB election, and by prom
ising its employees wage in-
creases if they withdraw thei
r support for the Union or vote 
against the Union in an NLRB election, Respondent has vio-
lated Section 8(a)(1) of the Act. 
4.  The above described unfair labor practices affect commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
Based upon the foregoing findings of fact and conclusions of 
law and based upon the entire record, I issue the following 
recommended8 ORDER The Respondent, North American Enclosures, Inc., Central Is-
lip, New York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Photographing its employees while they engage in activi-
ties on behalf of Local 348-S United Food and Commercial 
Workers Union, AFLŒCIO (the Union), or engage in other 
protected concerted act
ivities, without proper justification. 
(b) Threatening its employees with discharge, job loss or 
other reprisals, if they support the Union or if they vote for the 
Union in an NLRB election. 
(c) Promising its employees wage
 increases, or other benefits 
and improvements in their terms and conditions of employ-
                                                                                            
 William, and Rivera, whom it used as interpreters at the meetings.  
Grimmway Farms
, 314 NLRB 73 fn. 2 (1994).  However, I find it 
unnecessary to do so in these circum
stances, since the adverse advert-
ence for the failure to call Grafstein 
is more than sufficient to support 
my credibility findings as described above. 
8 If no exceptions are filed as provided by Sec. 102.46 of the Boards 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all purposes. 
 NORTH AMERICAN ENCLOSURES
, INC. 45ment, if said employees withdr
aw their support from the Union 
in an NLRB election. 
(d) In any like or related manner, interfering with, restraining 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Central Islip, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ
9  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representative, shall be posted by 
                                                          
 9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since March 25, 2003. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   